Assuming the grounds of exception assigned are well founded, that the action was properly submitted to the jury and that there was competent evidence tending to support the verdict, it does not follow that the presiding judge was in error in finding the verdict rendered was against the weight of the evidence.
Whether it was or not was a question of fact to be determined at the trial and as there was evidence tending to support the conclusion there reached, this court has no power to revise the finding. Nawn v. Railroad,77 N.H. 299, 304, and cases cited in defendants' brief. This court has no jurisdiction of questions of fact determined in the superior court by the presiding judge. The only questions that can be raised here are (1) whether there was any evidence in support of the finding, and (2) whether the finding clearly appears to involve a plain mistake. "The verdict of a jury or the conclusions of a referee can only be set aside on this ground [as against the weight of the evidence] where it conclusively appears that the trier of fact unwittingly fell into a plain mistake, or that the verdict was produced by passion, partiality, or corruption. The same rule applies when a finding of fact made by the presiding judge . . . is attacked as against the evidence." State v. Wren, 77 N.H. 361, 367. *Page 353 
In Twombly v. Lord, 74 N.H. 211, an ancient plan was excluded on the ground that it was self-contradictory. An examination of the plan showed there was no conflict, and the finding of fact upon which the exclusion was based was set aside as a plain mistake. Upon this ground alone could the finding in this case be set aside. The plaintiff having failed to make such a mistake plainly apparent, the finding cannot be disturbed.
Exception overruled.
All concurred.